     Case 2:20-cv-01013-GMN-DJA Document 18 Filed 01/04/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    MARIO HERRADA-GONZALEZ,                        Case No. 2:20-cv-01013-GMN-DJA
12                       Petitioner,                 ORDER
13           v.
14    JERRY HOWELL, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (second request) (ECF

18   No. 17), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (second request) (ECF No. 17) is GRANTED. Petitioner will have up to and including February

21   3, 2021, to file a second amended petition.

22          DATED: January 4, 2021
23                                                             ______________________________
                                                               GLORIA M. NAVARRO
24                                                             United States District Judge
25

26

27

28
                                                    1
